Citation Nr: 1431705	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to increased ratings for the service-connected bilateral elbow disability to include ulnar neuropathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  




REPRESENTATION

Appellant represented by:	American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

In October 2009, the Veteran testified at a Board hearing before an Acting Veterans Law Judge (AVLJ) who has since retired.  A transcript of this hearing is associated with the claims file.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  

In January 2011, the Board remanded the case for additional evidentiary development.

In a July 2012 letter, the Board notified the Veteran that the VLJ was no longer employed at the Board and that he had the right to testify at another hearing.  See 38 C.F.R. § 20.717 (2013).  The Veteran responded that he did not want another hearing.   

The Veteran also appealed the issue of secondary service connection for a left elbow disability.  In a September 2011 rating decision, the RO granted service connection for a left elbow disability manifested by tendonitis and assigned a 10 percent rating, effective on October 9, 2007 and for left ulnar neuropathy and assigned a 20 percent rating, effective on October 9, 2007.  The RO also granted service connection for right ulnar neuropathy and assigned a 30 percent rating, effective on October 9, 2007.  The combined rating was raised to 60 percent by this action.  

In a statement dated in June 2014, the Veteran's wife reported that it did not appear that he would be able to return to work because of his service-connected disabilities. To the extent that she requested that his rating be raised from 60 percent to 100 percent,  the Board has recharacterized the issues as identified on the first page of this document.     

In addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the Veteran's case.

The claim for increase is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran was last afforded a VA examination to evaluate the severity of the service-connected right elbow disability in January 2011.  

Significantly, in a June 2014 statement, the representative reported that VA treatment records indicated that the Veteran had been scheduled to undergo right medial and lateral epicondyle injections in December 2013.  

It was noted that, following the injections the Veteran would have to "gradually return to work limiting his hours and gradually increasing."  Furthermore, the report was noted to have "order[ed]" that the Veteran needed to miss work for 2 months.  

The Board notes that the duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been material change in a disability or that the currently assigned disability rating may be incorrect.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Because the evidence shows that there may have been changes in the service-connected right elbow disability since 2011, the Board finds that a new examination is needed to fully and fairly evaluate the service-connected right elbow disability.  Id.

Moreover, the recently submitted medical evidence shows that the Veteran underwent surgery for the now service-connected left ulnar neuropathy in March 2014.  Because the Veteran's wife has indicated that the surgery has not improved his condition, the Board finds that a current VA examination is needed to evaluate the service-connected left elbow disability.  

Additionally, any outstanding treatment records regarding the service-connected bilateral elbow disability should be included in the record.    

Accordingly, the case is REMANDED for the following action:

1. The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for the service-connected bilateral elbow disability since 2011.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.  

Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the record. 

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The AOJ then should have the Veteran scheduled for VA orthopedic and neurological examinations to determine the current severity of his service-connected bilateral elbow disability.

Any and all diagnostic tests deemed necessary by the examiner should be performed, including x-ray and nerve studies.  

All relevant medical records, including those in the claims folders, should be made available to the examiners for review of pertinent documents therein.  The examination reports should specifically state that such a review was conducted.   

The appropriate examiner should conduct a range of motion testing of elbow/forearm (expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right elbow disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the elbow, and if so, whether such is favorable, intermediate or unfavorable.  The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's elbow disability.  

The appropriate examiner should provide detailed findings in order to identify the severity of the service-connected bilateral ulnar neuropathy in terms of the applicable rating criteria.  

A complete rationale for all opinions expressed must be provided.  

4.  After the development requested above, and any additional development deemed necessary, has been completed, the AOJ should readjudicate the claims for increase in terms of bilateral disability and a TDIU rating based on all the evidence of record.  If any benefits sought on appeal remains denied, then the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



